Citation Nr: 1429119	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-32 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and J.V.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1956 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

Following the May 2008 rating decision wherein the RO denied service connection for anxiety and depression, in an August 2010 rating decision the RO separately adjudicated and denied entitlement to service connection for PTSD.  However, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), a claim for any mental disability may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim.  Thus, the PTSD claim is part of parcel of the appeal herein.

This case was previously before the Board, in February 2012, when the Board denied entitlement to service connection for a psychiatric disorder, to include anxiety, depression, schizophrenia, and PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2013 Memorandum decision, the Court vacated the Board's February 2012 decision and remanded the matter for further development and adjudication.  Pursuant to the April 2013 Memorandum decision, in October 2013, the Board again remanded the claim for additional development and consideration.  The case has been returned to the Board for review.  As discussed below, the Board finds that there not been substantial compliance with October 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In March 2014, the Veteran submitted a statement listing his medications.  He did not waive RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2013).  As the case must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated after the development is completed.

In October 2011, the Veteran and J.V. testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The October 2013 remand directives were not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.  

While Board finds that the requested development with respect to obtaining the Veteran's VA treatment records was completed, other development has not been completed.  Specifically, the October 2013 Board remand directed the RO/AMC to afford the Veteran another VA examination in connection with the claim and directed the examiner to determine the nature and etiology of any acquired psychiatric disability, to include but not limited to depressive disorder, anxiety disorder, panic disorder and schizophrenia.  The March 2014 VA examiner was unable to make a diagnosis of PTSD without resorting to mere speculation and noted that, while the Veteran reported symptoms of depression and anxiety, an accurate diagnosis could not be rendered.  While March 2014 VA examiner opined that any reported symptoms were believed to be less likely than not related to service due to the Veteran's contradictory statements, the examiner did not provide an opinion as to whether the past diagnoses, to include depressive disorder, anxiety disorder, panic disorder and schizophrenia, were related to active service.  The March 2014 VA examiner did not address the diagnoses of panic disorder or schizophrenia other than to note when such diagnoses occurred.  Thus, on remand a VA examination is necessary for compliance with the October 2013 Board directives.  Id.  Furthermore, as the Board finds another VA examination is necessary, as described above, the VA examiner should also provide an opinion regarding a diagnosis for PTSD.  

Finally, as part of the October 2013 remand, in November 2013, the RO provided the Veteran with authorization and consent forms for completion to obtain private treatment records.  In December 2013, the Veteran returned a completed authorization and consent form and identified PTSD treatment from the Mayo Clinic located in Rice Lake, Wisconsin.  In January 2014 correspondence, the Veteran was notified that the Mayo Clinic records could not be obtained because his authorization directed that the records be sent to a VA office in Rice Lake, Wisconsin and not the RO in Milwaukee.  Thus, the necessary authorization should be obtained from the Veteran, to obtain the identified treatment records from the Mayo Clinic.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(1) (2013).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the necessary authorization from the Veteran and then attempt to obtain all relevant records of treatment from the Mayo Clinic, and associate these records with the claims folder.  The Veteran must be advised that his authorization must not stipulate that the identified records be sent to a VA office in Rice Lake.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination, with a VA examiner other than the March 2014 VA examiner, to determine the nature and etiology of any diagnosed psychiatric disorders, to include PTSD.  Provide a copy of this remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner must address the following: 

a.  Does the Veteran have a diagnosis of PTSD? 

b.  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's PTSD is related to a verified in-service stressor. 

c.  Provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any psychiatric disorder demonstrated proximate to or during the pendency of the claim, even if currently resolved, (to include, but not limited to, depressive disorder, anxiety disorder, panic disorder, and schizophrenia) had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service. 

In providing the above opinion regarding whether any psychiatric disorder is related to active service, address the Veteran's assertions that his tank training was stressful and he felt claustrophobic; pressure from supervisors to perform during service made him anxious; he experienced anxiety and depression since active service; and he used alcohol as a means to mitigate symptoms of anxiety and depression. 

Provide a complete rationale for any opinion provided.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

